ORDER.
This case is before the court upon a petition to review and set aside the order of the National Labor Relations Board, published at 190 N.L.R.B. No. 138. The Board has filed a cross application for enforcement of its order. Reference is made to the published decision of the Board for a recitation of the relevant facts.
Upon consideration, the court finds that the decision of the Board is supported by substantial evidence on the record considered as a whole.
Accordingly, it is ordered that the decision of the Board be enforced.